[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
"Although the moving party has the burden of presenting evidence that shows the absence of any genuine issue of material fact, the opposing party must substantiate its adverse claim with evidence disclosing the existence of such an issue." Haesche v.Kissner, 229 Conn. 213, 217, 640 A.2d 89 (1994). "The existence of the genuine issue of material fact must be demonstrated by counteraffidavits and concrete evidence." 2830 Whitney AvenueCT Page 2555Corp. v. Heritage Canal Development Associates, Inc.,33 Conn. App. 563, 567, 636 A.2d 1377 (1994).
In the present case, the defendants fail to submit any sort of opposition, evidence, or counteraffidavits to rebut the plaintiff's motion. According to the affidavit and documents in support of the plaintiff's motion, the defendant Rua attempted to stop at a stop sign, but was unable to do so before entering the intersection and colliding with the plaintiff. In absence of evidence to the contrary, the collision was solely a result of the defendant Rua's negligence.
The plaintiff's motion for summary judgment is granted, as to liability only.
So Ordered.
D'ANDREA, J.